In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-047 CR

____________________


FRANK CANTRELL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 99-04-02567-CR




MEMORANDUM OPINION (1)

	On January 16, 2003, Frank Cantrell filed a notice of appeal from a judgment nunc
pro tunc.  The trial court entered a certification of the defendant's right to appeal in which
the court certified that this is not a plea-bargain case, but the defendant has no right to
appeal the judgment nunc pro tunc.  The trial court's certification has been provided to the
Court of Appeals by the district clerk.  See Tex. R. App. P. 25.2(d). 
	On February 27, 2003, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record by April 17, 2003.  See Tex. R. App. P. 37.1.  On
March 31, 2003, the appellant filed a motion to withdraw his notice of appeal; however,
the Court declines to rule on the motion because it is not personally signed by the
appellant.  See Tex. R. App. P. 42.2.  The record has not been supplemented with an
amended certification.  Because a certification that shows the defendant has the right of
appeal has not been made part of the record, the appeal must be dismissed.  See Tex. R.
App. P. 25.2(d).   
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
									PER CURIAM

Opinion Delivered April 24, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1.   Tex. R. App. P. 47.4.